Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   December 30, 2015

The Court of Appeals hereby passes the following order:

A16A0615. RICHARD SCOTT v. SCOTT SCHMIDLY, ST. JOSEPH’S
    HOSPITAL BOARD OF DIRECTORS.

      On July 23, 2014, plaintiff Richard Scott, an indigent prisoner proceeding pro
se, filed this direct appeal from the trial court’s orders denying several motions in this
civil action. The orders appealed from were entered on June 19, 2014. We lack
jurisdiction for two reasons.
      First, because Scott is incarcerated, his appeal is controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8,
an appeal of a civil action filed by a prisoner “shall be as provided in Code Section
5-6-35.” And under OCGA § 5-6-35, the party wishing to appeal must file an
application for discretionary appeal to the appropriate appellate court. Because a
prisoner has no right of direct appeal in civil cases, we lack jurisdiction to consider
this direct appeal. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997).
      Second, even if Scott had a right of direct appeal here, this appeal is untimely.
A notice of appeal must be filed within 30 days of entry of the trial court order sought
to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Scott filed his notice of
appeal 34 days after entry of the trial court orders he seeks to appeal.
      For the above reasons, this appeal is hereby DISMISSED for lack of
jurisdiction.
Court of Appeals of the State of Georgia
                                     12/30/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.